Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Corey V. Penner, a.k.a., Corey Vaughn ) Date: January 11, 2007

Penner, )
Petitioner, )

) Docket No. C-06-589

-V.- ) Decision No. CR1553
)
The Inspector General. )
)

DECISION

There is no basis to exclude Petitioner, Corey V. Penner, from participation in Medicare,
Medicaid, and all other federal health care programs pursuant to section 1128(a)(2) of the
Social Security Act (the Act) (42 U.S.C. § 1320a-7(a)(2)) because of his March 21, 2002
conviction by the District Court of Harvey County, Kansas.

I. Background

The Inspector General for the Department of Health and Human Services (the I.G.)
notified Petitioner by letter dated June 30, 2006, that he was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for the
minimum statutory period of five years, pursuant to section 1128(a)(2) of the Act. The
basis cited for Petitioner’s exclusion was his conviction in the District Court of Harvey
County Kansas of a criminal offense related to neglect or abuse of patients, in connection
with the delivery of a health care item or service. See Act, section 1128(a)(2); 42 U.S.C.
§ 1320a-7(a)(2); and 42 C.F.R. § 1001.101(b).

Petitioner timely requested a hearing by letter dated July 21, 2006. The case was assigned
to me for hearing and decision on August 1, 2006. On August 16, 2006, I convened a
prehearing telephonic conference, the substance of which is memorialized in my Order
dated August 17, 2006.
2

During the prehearing conference on August 16, 2006, the parties agreed to waive oral
hearing and that the case may proceed to decision on the briefs and documentary
evidence. Despite the I.G.’s waiver of an oral hearing and agreement that this case may
be decided on the documents, the I.G. filed a motion for summary judgment and
supporting brief on September 28, 2006 (I.G. Brief), with I.G. Exhibits (Exs.) | through
15. Petitioner filed a “Brief in Support of Motion to Deny Summary Judgment” on
November 13, 2006 (P. Brief), with copies of some I.G. exhibits attached but no
Petitioner’s exhibits. The I.G. filed a reply brief on November 28, 2006 (I.G. Reply). No
objection has been made to the admissibility of any of the proposed exhibits and I.G. Exs.
1 through 15 are admitted.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings and the exhibits admitted. Citations may be found in the analysis
section of this decision if not included here.

1. Petitioner was a pharmacist licensed by the State of Kansas.

2. On February 21, 2002, Petitioner was charged with 31 counts of battery between
March 1999 and February 2002, upon women from whom he drew blood
representing that he was doing so for purposes of a research project. P. Brief at 3;
LG. Ex. 5.

3. On March 21, 2002, Petitioner pled guilty to misdemeanor battery of 16 different
women, each charged as a violation of Kansas Statutes Annotated 21-3412(a)(1) a
Class B Person Misdemeanor. P. Brief at 3; I.G. Exs. 5, 13, 14, 15.

4. On April 19, 2002, Petitioner was sentenced to four, consecutive, six-month
sentences and twelve, concurrent, six-month sentences; he was placed on
supervised probation for two years, ordered to pay court costs, and ordered to
obtain a mental health evaluation and treatment. I.G. Ex. 15.

5. The I.G. notified Petitioner by letter dated June 30, 2006, that he was being
excluded from participation in Medicare, Medicaid, and all federal health care
programs for the minimum statutory period of five years, pursuant to section
1128(a)(2) of the Act. IG. Ex. 1.

6. Petitioner timely requested a hearing by letter dated July 21, 2006.
10.

12.

13.

14.

15.

3

The evidence reflects that some of his victims recognized Petitioner as a
pharmacist, some were co-workers at Dillon’s, some had contact with Petitioner at
Dillon’s, but the evidence does not show that any received prescriptions or related
counseling from Petitioner.

The evidence does not show that any of Petitioner’s victim were customers or
patients of Dillon’s Pharmacy.

Petitioner’s victims were not seeking or receiving care or treatment from
Petitioner, nor is there evidence that they ever did.

The evidence does not show any relationship between Petitioner in his capacity as
a pharmacist and any of the victims named in the charges of which he was
convicted.

The evidence shows that Petitioner sought out and solicited his victims, but not
that he used his position as a pharmacist to locate his victims or to convince them
to permit him to draw blood.

The evidence does not show that Petitioner’s victims were receiving needed care
for the maintenance, improvement, or protection of their health or treatment for the
prevention or lessening of an illness, disability, or pain.

Petitioner’s victim’s statements in the investigator’s reports show that they
believed that blood was being drawn for research, not their care or treatment.

Petitioner obtained supplies from Dillon’s Pharmacy for his purported research and
not for delivery as a health care item or service to his victims.

The evidence does not show that any of Petitioner’s victims believed or that
Petitioner ever suggested that he was providing his victims either health care items
or health care services.

B. Conclusions of Law

Petitioner’s request for hearing was timely filed and I have jurisdiction.

The parties waived an oral hearing during the prehearing conference, the waiver
has not been withdrawn, and this decision is not a “summary judgment,” but rather

a decision on the merits based upon the briefs of the parties and the documentary
evidence they have filed.
4

3. Petitioner was convicted of criminal offenses of misdemeanor battery under
Kansas law.

4. Petitioner’s plea of guilty to “battery” is an admission that he inflicted bodily harm
upon his victims pursuant to the law of Kansas, the jurisdiction where his plea was

accepted.

5. Petitioner abused, within the meaning of section 1128(a)(2) of the Act, the victims
of the criminal offenses of battery of which he was convicted because he inflicted
bodily harm.

6. The victims of the criminal offenses of battery of which Petitioner was convicted

were not his patients within the meaning of section 1128(a)(2) of the Act.

7. Petitioner’s abuse of his victims was not in connection with the delivery of a health
care item or service within the meaning of section 1128(a)(2) of the Act.

8. There is no basis for Petitioner’s exclusion pursuant to section 1 128(a)(2) of the
Act.
9. No period of exclusion is reasonable in this case as there is no basis for exclusion

under section 1128(a) of the Act.
C. Issues

The Secretary of the Department of Health and Human Services (the Secretary) has by
regulation limited my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and,

Whether the length of the exclusion is unreasonable.
42 C.F.R. § 1001.2007(a)(1).
The standard of proof is a preponderance of the evidence and there may be no collateral
attack of the conviction that is the basis for the exclusion. 42 C.F.R. § 1001.2007(c) and
(d). Petitioner bears the burden of proof and persuasion on any affirmative defenses or

mitigating factors and the I.G. bears the burden on all other issues. 42 C.F.R.
§ 1005.15(b) and (c).
D. Law Applicable

Petitioner’s right to a hearing by an administrative law judge (ALJ) and judicial review of
the final action of the Secretary is provided by section 1128(f) of the Act (42 U.S.C.

§ 1320a-7(f)). Petitioner’s request for a hearing was timely filed and I do have
jurisdiction.

Pursuant to section 1128(a)(2) of the Act, the Secretary must exclude from participation
in Medicare and Medicaid programs any individual convicted of a criminal offense
related to the neglect or abuse of patients, in connection with the delivery of a health care
item or service.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to 42 C.F.R.
§ 1001.102(b), the period of exclusion may be extended based on the presence of
specified aggravating factors. Only if the aggravating factors justify an exclusion of
longer than five years may mitigating factors be considered as a basis for reducing the
period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c).

E. Analysis

1. The parties waived oral hearing and this decision is not a summary
judgment.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The right to hearing before an ALJ is
accorded to a sanctioned party by 42 C.F.R. § 1005.2 and the rights of both the sanctioned
party and the IG. to participate in a hearing are specified in 42 C.F.R. § 1005.3. Either or
both parties may choose to waive appearance at an oral hearing and to submit only
documentary evidence and written argument for my consideration. 42 C.F.R.

§ 1005.6(b)(5).

During the August 16 prehearing conference, the parties waived appearance at an oral
hearing and agreed that this case can be decided on the briefs and documentary evidence.
However, the I.G. filed a motion for summary judgment and Petitioner filed a brief in
support of a motion to deny summary judgment. The I.G. recognizes in its brief at page 2
that during the prehearing conference it was determined that the case would proceed on
the written submissions of the parties. Petitioner includes a similar recitation in its brief
but requests that I “deny the I.G.’s motion for summary judgment and overturn the
exclusion.” P. Brief at 2. The parties’ reference to summary judgment is confusing as it
could be construed to be inconsistent with the parties’ waiver of oral hearing. However, I
6

find no indication in the parties’ briefs that either desires to withdraw the waiver of an
oral hearing. Rather, the parties’ briefs show that they intend that this case be resolved on
the briefs and documentary evidence and the use of the phrase “summary judgment” is
simply in error. Due to the waiver of an oral hearing during the prehearing conference
this decision is clearly not a “summary judgment.” Rather this is a decision on the merits
based upon the briefs of the parties, and the documentary evidence they have filed as
agreed during the prehearing conference.

2. There is no basis for Petitioner’s exclusion pursuant to section
1128(a)(2) of the Act.

The I.G. cites section 1128(a)(2) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION. — The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined in
section 1128B(f)):

(2) Conviction relating to patient abuse. — Any
individual or entity that has been convicted, under
Federal or State law, of a criminal offense relating to
neglect or abuse of patients in connection with the
delivery of a health care item or service.

The statute requires the Secretary to exclude from participation any individual or entity:
(1) convicted of a criminal offense; (2) where the offense is related to neglect or abuse;
(3) the neglect or abuse was of a patient; and (4) the neglect or abuse occurred in
connection with the delivery of a health care item or service. This section, unlike section
1128(a)(1), does not require that the delivery of the health care item or service was under
the Medicare or Medicaid programs.

Petitioner does not dispute that he was convicted of a criminal offense within the meaning
of section 1128(i) of the Act. Petitioner was a pharmacist licensed by the State of Kansas.
Between November 2000 and February 2002, Petitioner drew blood from multiple women
falsely representing that he was conducting a research project. Petitioner was charged
with 31 counts of battery upon the women from whom he drew blood. On March 21,
2002, Petitioner pled guilty to misdemeanor battery of 16 different women, each charged
as a violation of Kansas Statutes Annotated 21-3412(a)(1) a Class B Person
Misdemeanor. P. Brief at 3; I.G. Exs. 5, 13, 14, 15. On April 19, 2002, Petitioner was
sentenced to four, consecutive, six-month sentences and 12, concurrent, six-month
7

sentences. Petitioner was placed on supervised probation for two years, ordered to pay
court costs, and ordered to obtain a mental health evaluation and treatment. I.G. Ex. 15.
Thus, the first element for an exclusion pursuant to section 1128(a)(2) is satisfied.
Petitioner argues that the remaining three elements are not satisfied by the facts of this
case.

a. Petitioner abused his victims within the meaning of the Act.

The Kansas statute that Petitioner was found guilty of violating provides that battery is
“{i]ntentionally or recklessly causing bodily harm to another person ... .” Kan. Stat.
Ann. 21-3412(a)(1) (2001). Thus, Petitioner was convicted pursuant to his guilty plea of
causing “bodily harm” to his victims and this fact is not subject to challenge before me.
42 C.F.R. § 1001.2007(d). Petitioner argues however, that the bodily harm he caused his
victims does not amount to abuse within the meaning of section 1128(a)(2) of the Act.
The parties agree that the regulations do not provide a definition of abuse and that in prior
cases decided by appellate panels of the Departmental Appeals Board (the Board) and
ALJs the term has simply been given its ordinary meaning. I.G. Brief at 7-8; P. Brief at 5.

Although 42 C.F.R. Part 1001 (the I.G.’s exclusion regulations) does not include a
definition of “abuse,” the Secretary has defined abuse in another regulation promulgated
under the Act. “Abuse” is defined at 42 C.F.R. § 488.301 as “the willful infliction of
injury, unreasonable confinement, intimidation, or punishment with resulting physical
harm, pain, or mental anguish.” This definition of abuse is found in the Secretary’s
regulations governing the survey and certification of long-term care facilities, 42 C.F.R.
Part 488, subpart E. While the Secretary may not have intended its application in
exclusion cases, I see no need to resort to common meanings and dictionary definitions
where the Secretary has provided a workable definition that he promulgated under
authority of the Act that the I.G. seeks to enforce against Petitioner.

Petitioner’s plea of guilty to “battery” is an admission that he inflicted bodily harm upon
his victims pursuant to the law of the jurisdiction where his plea was accepted. There is
no dispute that he willfully punctured the skin and the vein of each victim in order to
draw a blood sample and I have no hesitation concluding that that was the willful
infliction of an injury which resulted in some physical harm and perhaps some pain.
Accordingly, I conclude that Petitioner, in fact, abused each victim within the meaning of
the Act and regulations. I am not persuaded by Petitioner’s arguments that there was no
abuse because the way he drew blood was “acceptable and expected” (P. Brief at 5) or
that it was not abuse because it was not “grossly inappropriate or unwanted physical
8

contact” (P. Brief at 6). I am also unswayed by the fact that the victims all originally
consented to the venous puncture and any associated risk. The Secretary’s definition of
abuse only requires physical injury and harm or pain. Petitioner admitted by his pleas that
he inflicted bodily harm and I find he is bound by that admission.

b. Petitioner’s victims were not his patients.

Petitioner argues that his conduct did not involve dispensing drugs or medication or
providing counseling regarding drugs or medication to any of the victims, thus, they were
not Petitioner’s patients. Petitioner also argues that the I.G. has not shown that any of his
victims were patients of Dillon’s Pharmacy! where Petitioner was employed. Petitioner
urges me to conclude that his victims were not patients within the meaning of the Act and
he is not subject to exclusion for this reason. P. Brief at 7. The I.G. argues that
Petitioner’s victims were his patients because they were examined and had their blood
drawn by him.” IG. Brief at 9; I.G. Reply at 1. The I.G. does not specifically assert in its
opening brief that any of Petitioner’s victims were customers or patients of the Dillon’s
Pharmacy where Petitioner worked, that Petitioner actually dispensed any drugs or
medications to the victims, or that he provided them with any advice or monitoring
related to any health care items or services. The I.G. does assert in its reply brief that
some of Petitioner’s victims were customers of Dillon’s Pharmacy (I.G. Reply at 5), but
that assertion is not proven by the evidence as discussed hereafter.

Whether Petitioner’s victims may be characterized as his patients is significant because
the third element that must be proved to trigger the required exclusion pursuant to section
1128(a)(2) is that Petitioner’s criminal conviction related to the abuse or neglect of a
“patient.” The I.G. bears the burden of showing that Petitioner’s victims were, in fact, his
patients. Bruce Lindberg, D.C., DAB No. 1280 (1991) (Lindberg J), at 3 (when the I.G.

' According to the investigator’s statement, Petitioner was a “Pharmacist with
Dillons,” but the investigator does not clarify which Dillons. There is evidence that
Petitioner worked at the “South Dillons” (I.G. Ex. 9, at 5) and that he worked at the
“Downtown Dillons Pharmacy” (I.G. Ex. 11, at 3). For those who travel the Midwest, it
is common knowledge that Dillon’s is part of a large supermarket chain that has a
pharmacy operation at its stores. However, the evidence in this case does not reveal if the
Dillon’s Pharmacy where Petitioner worked were actually part of the Dillon’s
supermarket chain.

? The I.G. also argues that Petitioner’s victims received “health care items” from
Petitioner including syringes, blood containers, and rubbing alcohol. I.G. Brief at 9. This
argument is discussed hereafter under the issue of whether or not there was delivery of a
health care item or service.
9

“invokes section 1128(a)(2), the I.G. must establish that these elements are present”).? In
this case, Petitioner was not convicted of an offense of neglect or abuse of a patient.
Thus, it is necessary to determine whether or not his victims were patients within the
meaning of section 1128(a)(2).

Neither the Act nor the I.G.’s exclusion regulations provide a definition of the term
“patient.” The I.G. cites Merriam-Webster’s Collegiate Dictionary for the definition that
a patient “is an individual awaiting or receiving medical care or treatment.” I.G. Brief at
8; I.G. Reply at 5. The I.G. also cites various decisions of the Board and ALJs for the
proposition that a patient is one who is “under the care of a medical practitioner.” I.G.
Brief at 8. The Secretary has provided a definition of “patient,” albeit in the context of
the Medicaid program:

Patient means an individual who is receiving needed
professional services that are directed by a licensed
practitioner of the healing arts toward the maintenance,
improvement, or protection of health, or lessening of illness,
disability, or pain.

42 C.F.R. § 440.2(a) (italics in original).*

The I.G., who bears the burden of persuasion on the elements of a violation of 1128(a)(2),
waived the opportunity for an oral hearing electing in this case to rely upon the
documentary evidence rather than to elicit testimony from Petitioner’s victims or the
police investigator. The documents offered include the I.G. notice (I.G. Ex. 1) and
Petitioner’s request for hearing (I.G. Ex. 2). The I.G. also had admitted as evidence some
investigators’ reports (I.G. Exs. 3, 8, 9, 10, 12); Petitioner’s consent agreement with the
Kansas Board of Pharmacy in which Petitioner admits nothing (I.G. Ex. 4); the criminal

> The I.G. asserts that Petitioner has failed to “disprove the legal sufficiency” of
the I.G.’s decision to exclude him. I.G. Reply at 1. The I.G. cites no authority for the
proposition that Petitioner bears such a burden and the argument is contrary to both the
regulation and prior decisions of the Board. 42 C.F.R. § 1005.15(b); Lindberg I.

‘ The Secretary has also defined “patient” in the regulations pertaining to the
confidentiality of alcohol and drug abuse patient records, as “any individual who has
applied for or been given diagnosis or treatment for alcohol or drug abuse at a federally
assisted program and includes any individual who, after arrest on a criminal charge, is
identified as an alcohol or drug abuser in order to determine that individual's eligibility to
participate in a program.” 42 C.F.R. § 2.11. However, this definition has no apparent
application in this case.
10

complaint (I.G. Ex. 5); some documents which appear to meet the investigating officer’s
description (I.G. Ex. 3, at 4) of documents that Petitioner used when collecting blood
(I.G. Ex. 6); Petitioner’s plea agreement (I.G. Ex. 13); the Journal Entry from the District
Court of Harvey County, Kansas reflecting Petitioner’s guilty pleas and the court’s
acceptance of those pleas (I.G. Ex. 14); and the Journal Entry of the District Court
reflecting Petitioner’s sentencing (I.G. Ex. 15).

The documentary evidence shows that Petitioner was convicted pursuant to his pleas of
counts 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 18, 21, 25, and 30, each of which alleged
battery. I.G. Ex. 14. The complaint provides little information in each count other than
the approximate date of the battery and the name of the victim. I.G. Ex. 5. The
investigating officers’ reports, specifically I.G. Ex. 3, at 1; IG. Ex. 9, at 1-5; I.G. Ex. 10,
at 2-3; and I.G. Ex. 11, at 1-3, provide the only details related to Petitioner’s contact with
each of the victims named in the counts to which Petitioner pled guilty.> The evidence
reflects that some of the victims recognized Petitioner as a pharmacist, some were co-
workers at Dillon’s, some had contact with Petitioner at Dillon’s, but the evidence does
not show that any received prescriptions or related counseling from Petitioner.
Furthermore, contrary to the I.G.’s assertion in its Reply Brief at 5, there is no evidence
that any of his victims were customers or patients of Dillon’s Pharmacy.*

The I.G.’s primary argument, however, is that Petitioner’s victims were his patients
because he drew their blood, with or without some examination, and he used some
supplies such as syringes, “blood containers,” and rubbing alcohol that he obtained at
Dillon’s. 1.G. Brief at 8-9; I.G. Reply at 5-6. However, applying either the common
definition suggested by the I.G. or the definition adopted by the Secretary, it is clear that
Petitioner’s victims were not patients. Petitioner’s victims were not seeking or receiving
care or treatment from Petitioner, nor is there evidence that they ever did. The evidence

5 The I.G. has provided no transcript of any proceeding in which the judge
discussed the providence of Petitioner’s guilty pleas so I have no detailed admissions by
Petitioner related to the counts to which he pled guilty. However, Petitioner did not
object to my consideration of the investigator’s reports or otherwise deny the content of
those reports. Thus, I can match the names in those reports with the names in the counts
to which Petitioner pled guilty to derive some information about Petitioner’s conduct with
the victims identified.

® The I.G. seems to assume that because Petitioner met some of his victims at the
“Dillons” and drew blood there in the backroom or parking lot that the victims must have
been customers of Dillon’s Pharmacy. I.G. Reply at 5. However, if the assumption is
based upon the victims’ presence, it does not necessarily hold if the Dillon’s stores where
Petitioner worked were supermarkets with pharmacy operations.
Il

does not show any relationship between him in his capacity as a pharmacist and any of the
victims named in the charges of which he was convicted. The evidence shows that
Petitioner sought out and solicited his victims but not that he used his position as a
pharmacist to locate his victims or to convince them to permit him to draw blood.
Furthermore, the evidence does not show that his victims were receiving needed care for
the maintenance, improvement, or protection of their health or treatment for the
prevention or lessening of an illness, disability, or pain. According to the victims’
statements in the investigator’s reports, they believed that blood was being drawn for
research, not their care or treatment.

Accordingly, I conclude that Petitioner’s victims were not his patients.

¢. Petitioner’s abuse of his victims did not occur in connection
with the delivery of a health care item or service.

The I.G. must also prove for an exclusion pursuant to section 1128(a)(2) that the neglect
or abuse occurred in connection with the delivery of a health care item or service.
According to the Board’s decision in Bruce Lindberg, DAB No. 1386 (1983) (Lindberg
71), “[t]he words ‘in connection with’ in section 1128(a)(2) require only a minimal nexus
between the abuse and the delivery of a health care service.”

The LG. argues that Petitioner evaluated his victims’ blood pressure, heart and liver
functions, and drew their blood. The I.G. argues that three of Petitioner’s victims (K.S.,
S.S., and M.A.) were patients of Dillon’s Pharmacy; however, review of the evidence
(.G. Ex. 3, at 1-2; LG. Exs. 8 and 11) shows that Petitioner met these three victims at the
Dillon’s but does not show that they were patients of the Dillon’s pharmacy. The mere
fact that the victims met Petitioner at the Dillon’s, particularly if it was a supermarket
with a pharmacy operation, does not give rise to the inference that they were pharmacy
customers. The I.G. further argues that Petitioner used supplies obtained from Dillon’s
Pharmacy. I.G. Reply at 6-8. However, Petitioner obtained the supplies for his purported
research and not for delivery as a health care item or service. The I.G. asserts in its
opening brief that Petitioner drew blood from three victims while “he was on duty as a
pharmacist” (I.G. Brief at 11) but the evidence does not support that assertion.

Although Petitioner did draw blood in some cases at the Dillon’s using supplies obtained
at the Dillion’s, the evidence does not show that he was either dispensing health care
items or providing health care services. Petitioner’s victims were tricked into believing
that they were giving blood samples for a research study. The evidence does not show
12

that any of the victims believed or that Petitioner ever suggested that he was providing his
victims either health care items or health care services. Thus, the nexus between
Petitioner’s abuse of his victims and the delivery of health care items or services simply
does not exist.

3. There is no basis for Petitioner’s exclusion pursuant to section
1128(a) of the Act and no period of exclusion is reasonable.

The I.G. has failed to prove that Petitioner’s victims were his patients. The I.G. has also
failed to prove that there is a nexus between Petitioner’s abuse of his victims and the
delivery of a health care item or service. Accordingly, I conclude that there is no basis
for Petitioner’s exclusion pursuant to section 1128(a)(2) of the Act and no period of
exclusion is reasonable.

II. Conclusion

For the foregoing reasons, Petitioner may not be excluded from participation in Medicare,
Medicaid and all federal health care programs pursuant to section 1128(a)(2) of the Act
based upon his March 21, 2002 conviction by the District Court of Harvey County
Kansas. :

/s/

Keith W. Sickendick
Administrative Law Judge

